In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00703-CR
____________

REGINALD CHARLES LeBLANC, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 7
Harris County, Texas
Trial Court Cause No. 1152028



 
MEMORANDUM  OPINION
               A jury found appellant guilty of misdemeanor driving while intoxicated. 
The court assessed punishment at confinement in jail for 180 days, probated for one
year, and a fine of $700.  Appellant filed a timely notice of appeal.
               We abated the appeal and remanded the case to the trial court in response
to a motion for a free reporter’s record filed by appellant’s retained counsel, Gerald
Fry.  We directed the trial court to conduct an indigency hearing.
               We received a supplemental clerk’s record that includes the following
findings signed by the trial court:
1.On 25 February 2004, the trial court asked for announcements
in the case.  The State appeared through an assistant district
attorney.  Appellant appeared with his attorney, Gerald Fry.
 
2.Appellant stated that he did not want to participate in an
indigency hearing because he was not indigent.
 
3.Appellant further stated he had lost interest in his appeal and
would not pay for a record.
 
The trial court concludes that appellant has abandoned this
appeal.  The trial court recommends that the appellate court
dismiss the appeal.

               We may consider an appeal without briefs if the trial court has found that
the appellant no longer desires to prosecute the appeal, or that the appellant is not
indigent, but has not made the necessary arrangements for filing a brief.  Tex. R. App.
P. 38.8(b)(4).  Here, the trial court found that appellant no longer desires to prosecute
the appeal.  Accordingly, we consider this appeal without briefs.
               We have reviewed the clerk’s record for fundamental error and find none. 
See Ashcraft v. State, 802 S.W.2d 905, 906 (Tex. App.—Fort Worth 1991, no pet.);
Meza v. State, 742 S.W.2d 708, 708-09 (Tex. App.—Corpus Christi 1987, no pet.).
               We affirm the trial court’s judgment.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).